Exhibit 10.3

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this July 15, 2020, by and between SILICON VALLEY
BANK, a California corporation (“Bank”), and EVERSPIN TECHNOLOGIES, INC., a
Delaware corporation (“Borrower”).



RECITALS



A.          Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement dated as of August 5, 2019 (as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).



B.          Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.



C.          Borrower has requested that Bank amend the Loan Agreement to (i)
change the Term Loan Amortization Date, (ii) extend the Term Loan Maturity Date,
(iii) remove the Liquidity Ratio financial covenant, (iv) add a new minimum cash
and availability covenant, and (iv) make certain revisions to the Loan Agreement
as more fully set forth herein.



D.          Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.



AGREEMENT



NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:



1.          Definitions. Capitalized terms used but not defined in this
Amendment, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.



2.          Reaffirmation of Obligations. Borrower (a) ratifies, confirms, and
reaffirms the Obligations and (b) acknowledges and agrees that (i) each of the
Loan Documents remain in full force and effect in accordance with the original
terms, except as expressly modified hereby and (ii) the Loan Agreement and the
other Loan Documents shall continue to secure all Obligations as stated therein.



3.          Reaffirmation of Security Interest in the Collateral. Borrower
acknowledges and agrees that (i) the security interests and Liens in the
Collateral granted by Borrower under Loan Documents shall remain in place,
unimpaired by the transactions contemplated by this Amendment, and Bank’s
priority with respect thereto shall not be affected hereby or thereby and (ii)
the Loan Documents shall continue to





--------------------------------------------------------------------------------

secure all Obligations as set forth therein. Nothing in this Amendment is
intended to impair or limit the validity, priority or extent of Bank’s security
interests in and Liens upon the Collateral.



4.          Amendments to Loan Agreement.



4.1        Section 2.6 (Payment of Interest on the Credit Extensions). Section
2.6(a) of the Loan Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:



(a)         Interest Rate.



(i)          Advances. Subject to Section 2.6(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of

(i) one and one half of one percent (1.50%) above the Prime Rate, or (ii) four
and three quarters of one percent (4.75%), which interest shall be payable
monthly in accordance with Section 2.6(d) below.



(ii)         Term Loan Advance. Subject to Section 2.6(b), the principal amount
outstanding under the Term Loan Advance shall accrue interest at a floating per
annum rate equal to the greater of (i) three quarters of one percent (0.75%)
below the Prime Rate, or (ii) three and three quarters of one percent (3.75%),
which interest shall be payable monthly in accordance with Section 2.6(d) below.



4.2        Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(b) of the Loan Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:



(b)         (i) monthly accounts receivable agings, aged by invoice date, (ii)
monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, and

(iii)  monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue report, and general ledger, no
later than within thirty (30) days after the end of each month;



4.3        Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:



(a)         Minimum Cash and Availability. Maintain at all times, to be tested
as of the last day of each month, Cash and Availability of at least Eleven
Million Dollars ($11,000,000).



4.4        Section 10 (Address for Notices). Borrower’s address for notices set
forth in Section 10 of the Loan Agreement is hereby amended in its entirety and
replaced with the following:



If to Borrower:               Everspin Technologies, Inc.

5670 W. Chandler Blvd, Suite 100

Chandler, Arizona 85226

Attn:     Kevin Conley, CEO

Email: kevin.conley@everspin.com



4.5        Section 13 (Definitions).



(a)         The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:





--------------------------------------------------------------------------------

“Term Loan Amortization Date” is January 1, 2021. “Term Loan Maturity Date” June
1, 2023.

“Streamline Period” is, on and after the First Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding month, maintained Cash and Availability of at least
Twelve Million Dollars ($12,000,000), as determined by Bank in its discretion
(the “Streamline Threshold”); and (b) terminating on the earlier to occur of (i)
the occurrence of an Event of Default, and (ii) the first day thereafter in
which Borrower fails to maintain the Streamline Threshold, as determined by Bank
in its discretion. Upon the termination of a Streamline Period, Borrower must
maintain the Streamline Threshold each consecutive day for one (1) fiscal
quarter as determined by Bank in its discretion, prior to entering into a
subsequent Streamline Period. Borrower shall give Bank prior written notice of
Borrower’s election to enter into any such Streamline Period, and each such
Streamline Period shall commence on the first day of the monthly period
following the date Bank determines, in its discretion, that the Streamline
Threshold has been achieved.



“Warrant” means, individually and collectively, (a) that certain Amended and
Restated Warrant to Purchase Common Stock dated as of the Effective Date
executed by Borrower in favor of Bank, and (b) that certain Warrant to Purchase
Common Stock dated as of the First Amendment Effective Date executed by Borrower
in favor of Bank, each as the same may be amended, modified, supplemented or
restated from time to time.



(b)         The following new defined terms are hereby inserted alphabetically
in Section 13.1 of the Loan Agreement:



“Cash and Availability” means the sum of (i) Borrower’s unrestricted cash
maintained at Bank and Bank’s Affiliates, plus (ii) the Availability Amount.



“First Amendment Effective Date” is July 15, 2020.



“Streamline Threshold” is defined in the definition of Streamline Period.



(c)         The defined term “Eligible Accounts” in Section 13.1 of the Loan
Agreement is hereby amended as follows:



(i)          Clause (b) of the definition of “Eligible Accounts” in Section 13.1
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:



(b) Accounts that the Account Debtor has not paid within ninety (90) days (or
one hundred twenty (120) days when the Account Debtor is Celestica Shared
Service Centre) of invoice date regardless of invoice payment period terms;



(ii)         Clause (z) of the definition of “Eligible Accounts” in Section 13.1
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:





--------------------------------------------------------------------------------

(z) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25.0%) of all Accounts, except for Celestica Shared
Service Centre, for which such percentage is thirty-five percent (35.0%);



(d)         The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby deleted in their entirety:
“Liquidity Ratio”, “Quick Assets”, and “Streamline Ratio”.



4.6        Exhibit B (Compliance Certificate). The Compliance Certificate
attached to the Loan Agreement as Exhibit B is hereby replaced in its entirety
with the Compliance Certificate attached hereto as Exhibit B. From and after the
First Amendment Effective Date, all references in the Loan Agreement to the
Compliance Certificate shall be deemed to refer to the Compliance Certificate in
the form attached hereto as Exhibit B.



5.          Limitation of Amendments.



5.1        The amendments set forth in Section 4, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.



5.2        This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.



6.          Representations and Warranties.      To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:



6.1        Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;



6.2        Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;



6.3        The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



6.4        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;



6.5        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental





--------------------------------------------------------------------------------

or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;



6.6        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



6.7        This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.



7.          Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



8.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.



9.          Effectiveness. This Amendment shall be deemed effective upon (a) the
due execution and delivery to Bank of this Amendment by each party hereto, (b)
the due execution and delivery to Bank of the Warrant to Purchase Common Stock
dated as of the First Amendment Effective Date by each party hereto (the “2020
Warrant”), and (c) Borrower’s payment of Bank’s legal fees and expenses incurred
in connection with the negotiation and preparation of this Agreement and the
2020 Warrant.



[Signature page follows.]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



BORROWER:



EVERSPIN TECHNOLOGIES, INC.







/s/ Kevin Conley

By:

Name: Kevin Conley



Title: President and CEO



BANK:



SILICON VALLEY BANK





/s/ Ryan Edwards

By:

Name: Ryan Edwards



Title: Managing Director





[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE



TO:

SILICON VALLEY BANK

Date:



FROM:

EVERSPIN TECHNOLOGIES, INC.





The undersigned authorized officer of EVERSPIN TECHNOLOGIES, INC. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower
is in complete compliance for the period ending

with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.



Reporting Covenants

Required

Complies







Monthly financial statements with

Compliance Certificate

Monthly within 30 days

Yes

No

Annual financial statements (CPA Audited)

FYE within 150 days

Yes

No

10-Q, 10-K and 8-K

Within 5 days after filing with

SEC

Yes

No

A/R & A/P Agings

monthly within 30 days of month end

Yes

No

Deferred Revenue Report

Monthly within 30 days

Yes

No

Borrowing Base Reports

Weekly on Friday of each week/monthly within 7 days of

month end

Yes

No

Board approved projections

Earlier of (i) 15 days of Board approval, or (ii) January 31 and as

amended/updated

Yes

No



The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)



Financial Covenant

Required

Actual

Complies





--------------------------------------------------------------------------------

Maintain monthly:







Minimum Cash and Availability

$11,000,000

$

Yes No





Streamline Period

Applies







Cash and Availability > $12,000,000

Yes

Yes No

Cash and Availability < $12,000,000

No

Yes No



The following financial covenant and Streamline Period analyses and information
set forth in Schedule 1 attached hereto are true and accurate as of the date of
this Certificate.



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



EVERSPIN TECHNOLOGIES, INC.

    

BANK USE ONLY











Received by:



By:







AUTHORIZED SIGNER

Name:





Date:



Title:





Verified:









AUTHORIZED SIGNER





Date:







Compliance Status:

Yes

No





--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate



Financial Covenant and Streamline Period of Borrower



In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.



Dated:



    









I.

Minimum Cash and Availability (Section 6.9(a))











Required:

$11,000,000











Actual:

$











A.

Aggregate value of Borrower’s unrestricted cash maintained at Bank and Bank’s
Affiliates



$

B.

The Revolving Line (i.e., $5,000,000)



$

C.

The amount available under the Borrowing Base



$

D.

The outstanding principal balance of any Advances



$

E.

Availability Amount (the (a) lesser of (i) line B or (ii) line C, minus (b) line
D)





F.

Cash and Availability (line A plus line E)











Is line F equal to or greater than the amount required above?











No, not in compliance



Yes, in compliance







II.

Streamline Period











Required: Is the Minimum Cash and Availability≥ $12,000,000











No, not in Streamline Period



Yes, in Streamline Period



--------------------------------------------------------------------------------